DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 09, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1 and 11 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 14, 19, and 20 of prior U.S. Patent No. 11081781. This is a statutory double patenting rejection.
The table below is a claim-by-claim comparison of the claims at issue in the instant application and U.S. Patent No. 11081781.
Application No. 16/801,752
U.S. Pat. No. 11,081,781
1
A cellular tower plate connection system, comprising: an antenna plate assembly comprising: an antenna plate; a plurality of antenna port connectors attached to a first side of the antenna plate; a first plurality of cable connectors attached to a second side of the antenna plate opposite the first side of the antenna plate;
14
A cellular tower plate connection system, comprising: an antenna plate assembly comprising: an antenna plate; a plurality of antenna port connectors attached to a first side of the antenna plate; a plurality of antenna cable ports, wherein: each antenna cable port of the plurality of antenna cable ports is configured to be communicatively connected with a different radio of a radio system; each antenna cable port is keyed different such that only a particular keyed cable assembly of a first plurality of keyed cable assemblies can be mated with the antenna cable port; and the plurality of antenna cable ports are attached to a second side of the antenna plate opposite the first side of the antenna plate; and 
1
a first attachment mechanism that secures the plurality of antenna port connectors to a matching plurality of antenna ports of an antenna system, wherein: the plurality of antenna port connectors are arranged on the first side of the antenna plate such that the plurality of antenna port connectors mate with the plurality of antenna ports of the antenna system in a single possible orientation; and
19
The cellular tower plate connection system of claim 14, the antenna plate assembly further comprising: a first attachment mechanism that secures the plurality of antenna port connectors to a matching plurality of antenna ports of the antenna system, wherein: the plurality of antenna port connectors are arranged on the first side of the antenna plate such that the plurality of antenna port connectors mate with the plurality of antenna ports of the antenna system in a single possible orientation.
1
a radio plate assembly comprising: a radio plate; a plurality of radio port connectors attached to a first side of the radio plate; a second plurality of cable connectors attached to a second side of the radio plate opposite the first side of the radio plate;
14
a radio plate assembly comprising: a radio plate; a plurality of radio port connectors attached to a first side of the radio plate; a plurality of radio cable ports, wherein: each radio cable port is configured to be communicatively connected with a different antenna of an antenna system; and each radio cable port is keyed different such that only a particular keyed cable assembly of a second the plurality of and the plurality of radio cable ports are attached to a second side of the radio plate opposite the first side of the radio plate.

a second attachment mechanism that secures the plurality of radio port connectors to a matching plurality of radio ports of a radio system, wherein: the first plurality of radio port connectors are arranged on the first side of the radio plate such that plurality of radio port connectors mate with the plurality of radio ports of the radio system in a single orientation.
20
The cellular tower plate connection system of claim 14, the radio plate assembly further comprising: a second attachment mechanism that secures the plurality of radio port connectors to a matching plurality of radio ports of the radio system, wherein: the plurality of radio port connectors are arranged on the first side of the radio plate such that plurality of radio port connectors mate with the matching plurality of radio ports of the radio system in a single orientation.
11
A cellular tower connection plate, comprising: an antenna plate; a plurality of antenna port connectors attached to a first side of the antenna plate; a plurality of cable connectors attached to a second side of the antenna plate opposite the first side of the antenna plate; and
14
A cellular tower plate connection system, comprising: an antenna plate assembly comprising: an antenna plate; a plurality of antenna port connectors attached to a first side of the antenna plate; a plurality of antenna cable ports, wherein: each antenna cable port of the plurality of antenna cable ports is configured to be communicatively connected with a different radio of a radio system; each antenna cable port is keyed different such that only a particular keyed cable assembly of a first plurality of keyed cable assemblies can be mated with the antenna cable port; and the plurality of antenna cable ports are attached to a second side of the antenna plate opposite the first side of the antenna plate;
11
a first attachment mechanism that secures the plurality of antenna port connectors to a matching plurality of antenna ports of an antenna system, wherein: the plurality of antenna port connectors are arranged on the first side of the antenna plate such that the first attachment mechanism secures the plurality of antenna port connectors to the matching plurality of antenna ports of the antenna system in a particular orientation.
19
The cellular tower plate connection system of claim 14, the antenna plate assembly further comprising: a first attachment mechanism that secures the plurality of antenna port connectors to a matching plurality of antenna ports of the antenna system, wherein: the plurality of antenna port connectors are arranged on the first side of the antenna plate such that the plurality of antenna port connectors mate with the plurality of antenna ports of the antenna system in a single possible orientation.

Non-Statutory Double Patenting – Anticipatory Type
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11081781. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 of the instant application claims a plurality of cables that connect cable connectors on the antenna plate to the cable connectors on the radio plate. Claim 16 of the '781 patent also claims a plurality of cables to be used to connect the '781 antenna plate cable connectors to the '781 radio plate cable connectors. The plurality of cable in claim 4 of the instant application and the plurality of cables in '781 serve the same function in the same manner between identical components.
Claims 8 and 9  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14, 19, and 20 of U.S. Patent No. 11081781. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 14, 19, and 20 of the '781 patent disclose a radio plate assembly and an antenna plate assembly that permits the attachment mechanisms to secure the plurality of port connectors to the matching ports for the antenna and the radio systems.
Claim  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19 and 20 of U.S. Patent No. 11081781. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 14, 19, and 20 of the '781 patent disclose the use of a cellular tower plate connection system comprising a radio system and antenna system, which is also claimed in the instant application's claim 10.
Claims 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14, 16, 19, and 20 of U.S. Patent No. 11081781. Although the claims at issue are not identical, they are not patentably distinct from each other because they describe a cellular base station connection system and an obvious use of said system. The scope of claims 13-20 of the instant application and the scope of claims 14, 16, 19, and 20 of U.S. Patent are identical in that they both cover a cellular base station connection system. The difference between the instant claims and the patented claims is that the instant claims are directed towards a method of using the cellular base station connection system disclosed in the patented claims. A person with ordinary skill in the art would use the cellular base station connection system to connect the base station to the antenna tower as described in the method of claims 13-20 in the in
Non-Statutory Double Patenting – Obviousness Type
Claims 2, 3, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14, 19, and 20 of U.S. Patent No. 11081781 in view of Thomas et al. (U.S. Pub. 20160294170) and Natoli et al. (U.S. 9819170). Claims 14, 16, 19, and 20 of the '781 patent teach a cellular tower plate connection 
Claims 5, 6, and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14, 19, and 20 of U.S. Patent No. 11081781 in view of Natoli et al. (U.S. 9819170). Claims 14, 16, 19, and 20 of the '781 patent teach a cellular tower plate connection system wherein each plurality of cables includes a first and second weatherproof connector wherein each weatherproof connector comprises a retractable sleeve wherein the first and second weatherproof connector can be coupled and decoupled with a cable connector when the retractable sleeves are retracted. Natoli teaches a cellular tower plate connection system with a plurality of cables that connect cable connectors wherein each cable of the plurality of cables comprises a first weatherproof connector and a second weatherproof connector
Claim Objections
Claim 1 is objected to because of the following informalities:  "the first plurality of radio port connectors" in line 22 should read "the plurality of radio port connectors" and "such that plurality of radio port connectors" in line 23 should read "such that the plurality of radio port connectors".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the terms "a single possible orientation" and "a single orientation" are vague terms which render the claim indefinite. The terms "a single possible orientation" and "a single orientation" are not defined by the claim and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear if these terms have different meanings. The disclosure reads, for example regarding the connection between the radio port connectors and the radio ports, “[d]ue to the position of the radio port connectors 125, it may only be possible to connect radio port connectors 125 to radio ports 113 in one particular orientation” in Paragraph 27. Then, in Paragraph 31 regarding the antenna port connectors and antenna ports, the disclosure reads, “Due to the position of the antenna port connectors 145, it may only be possible to connect antenna port connectors 145 to antenna ports 153 in one particular orientation”. The disclosure does not discuss either “a single possible orientation” or “a single orientation” regarding either the connection between the antenna port connectors and the antenna ports or the connection between the radio port connectors and the radio ports. The disclosure also does not discuss whether these orientations are different from each other or from “one particular orientation”, rendering this claim indefinite.  For purposes of examination, the term “a single possible orientation” will be interpreted as “a first orientation” and the term “a single orientation” will be interpreted as “a second orientation”.
Claims 2-10 are rejected due to their dependency on claim 1.  
In claim 12, the term “antenna port connectors” is used in such a way that it is vague and renders the claim indefinite. In particular, the claim recites “when the first attachment mechanism secures the plurality of antenna port connectors to the matching plurality of antenna port connectors of the antenna system”. Antenna port connectors of the antenna system were not defined in the specification, but rather a plurality of antenna ports. Without defining the antenna system having its own plurality of antenna port connectors separate from the antenna plate’s antenna port connectors, it is unclear how the antenna port connectors can be connected to themselves. For purposes of examination, the claim will be interpreted to read “when the first attachment mechanism secures the plurality of antenna port connectors to the matching plurality of antenna ports of the antenna system”.
In claim 16, the term “radio port connectors” is used in such a way that it is vague and renders the claim indefinite. In particular, the claim recites “wherein the plurality of radio port connectors are simultaneously connected with the matching plurality of radio port connectors”. It is unclear how the radio port connectors can be connected to themselves. For purposes of examination, the claim will be interpreted to read “wherein the plurality of radio port connectors are simultaneously connected with the matching plurality of radio ports”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 10-11, and 13-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Blackwell et al. (U.S. 8593828).
Regarding claim 1, Blackwell teaches a cellular tower plate connection system (Figures 1, 2, 4, 5, 13, 14, 15), comprising: an antenna plate assembly comprising: an antenna plate (88); a plurality of antenna port connectors (front side of 90) attached to a first side (front side of 88) of the antenna plate; a first plurality of cable connectors (rear side of 90) attached to a second side (rear side of 88) of the antenna plate opposite the first side of the antenna plate; and a first attachment mechanism (85) that secures the plurality of antenna port connectors (front side of 90) to a matching plurality of antenna ports (antenna ports in 20)  of an antenna system (20), wherein: the plurality of antenna port connectors (front side of 90) are arranged on the first side of the antenna plate (88) such that the plurality of antenna port connectors mate with the plurality of antenna ports of the antenna system in a first orientation; and a radio plate assembly comprising: a radio plate (149); a plurality of radio port connectors (front side of 50) attached to a first side (front side of 149) of the radio plate (149); a second (rear side of 50) plurality of cable connectors attached to a second side (rear side of 149) of the radio plate (149) opposite the first side of the radio plate (149); and a second attachment mechanism (fastening member 153) that secures the plurality of radio port connectors (front side of 50) to a matching plurality of radio ports (40, ports in BTS) of a radio system, wherein: the plurality of radio port connectors (front side of 50) are arranged on the first side of the radio plate such that the plurality of radio port connectors mate with the plurality of radio ports of the radio system (40) in a second orientation.
Regarding claim 4
Regarding claim 10, Blackwell teaches the cellular tower connection system (Figure 2) of claim 1 further comprising the radio system (40) and the antenna system (20).
Regarding claim 11, Blackwell teaches (Figures 2, 4, and 5) a cellular tower connection plate comprising an antenna plate (88); a plurality of antenna port connectors (front side of 90) attached to a first side (front side of 88) of the antenna plate (88); a plurality of cable connectors (rear side of 90) attached to a second side (rear side of 88) of the antenna plate opposite the first side of the antenna plate; and a first attachment mechanism (85) that secures the plurality of antenna port connectors (front side of 90) to a matching plurality of antenna ports of an antenna system (20), wherein: the plurality of antenna port connectors (front side of 90) are arranged on the first side (front side of 88) of the antenna plate (88) such that the first attachment mechanism (85) secures the plurality of antenna port connectors (front side of 90) to the matching plurality of antenna ports of the antenna system (20) in a particular orientation.
Regarding claim 13, Blackwell teaches a method (Paragraphs 55-61) for using a cellular tower plate connection system, the method comprising: connecting a plurality of cables (cables 36, 165, Paragraph 56) to an antenna plate assembly, wherein the antenna plate assembly comprises: an antenna plate (88); a plurality of antenna port connectors (front side of 94) attached to a first side (front side of 88) of the antenna plate; a first plurality of cable connectors (rear side of 90) attached to a second side (rear side of 88) of the antenna plate opposite the first side (front side of 88) of the antenna plate; and a first attachment mechanism (85) that secures the plurality of antenna port connectors (front side of 90) to a matching plurality of antenna ports of an 
Regarding claim 14
Regarding claim 15, Blackwell teaches the method of claim 14 (Paragraphs 55-61) wherein the plurality of antenna port connectors (front side of 90) are simultaneously connected with the matching plurality of antenna ports (ports of 20).
Regarding claim 16, Blackwell teaches the method of claim 15 (Paragraphs 55-61) wherein the plurality of radio port connectors (front side of 50) are simultaneously connected with the matching plurality of radio ports (ports of 40).
Regarding claim 17, Blackwell teaches the method of claim 15 (Paragraphs 55-61) wherein the plurality of cables (cables 36, 165, Paragraph 56) are connected to the antenna plate assembly prior to a technician ascending a cellular tower on which the antenna system (20) is located.
Regarding claim 18, Blackwell teaches the method of claim 17 (Paragraphs 55-61) wherein connecting the plurality of antenna port connectors (front side of 90) to the matching plurality of antenna ports of the antenna system (20) occurs while the technician is atop the cellular tower on which the antenna system (20) is located.
Regarding claim 19, Blackwell teaches the method of claim 14 (Paragraphs 55-61) further comprising: securing the plurality of antenna port connectors (front side of 90) to the matching plurality of antenna ports (ports of 20) of the antenna system (20) using the first attachment mechanism (85).
Regarding claim 20, Blackwell teaches the method of claim 19 (Paragraphs 55-61) further comprising: securing the plurality of radio port connectors (front side of 50) to the matching plurality of radio ports (ports of 40) of the radio system (40) using the second attachment mechanism (153).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 5 through 9 are rejected under 35 U.S.C. 103 as being unpatentable over Blackwell et al. (U.S. 8593828) in view of Natoli et al. (U.S. 9819170).
Regarding claim 5, Blackwell teaches a cellular tower plate connection system with all the limitations of claim 1 and 4 as discussed above. 
Blackwell does not teach the cellular tower plate connection system wherein each cable of the plurality of cables comprises a first weatherproof connector and a second weatherproof connector.
However, Natoli teaches a seal assembly for sealing an interface port on coaxial cables (Figure 9) with a plurality of cables (plurality of 88) that connect cable connectors (plurality of 68) wherein each cable of the plurality of cables comprises a first weatherproof connector (a first iteration of 142) and a second weatherproof connector (a second iteration of 142).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention in Blackwell to include a weather seal on the cable connectors as taught by Natoli because without a proper seal, environmental elements can penetrate the cable connections causing problems with cellular communications (Natoli Paragraph 1).
Regarding claim 6, Blackwell in view of Natoli teaches the cellular tower plate connection system of claim 5.
Blackwell does not teach the cellular tower plate connection system wherein the first weatherproof connector comprises a first retractable sleeve, wherein the first 
However, Natoli teaches a seal assembly for sealing an interface port on coaxial cables (Figure 9) wherein the first weatherproof connector (first iteration of 142) comprises a first retractable sleeve (Natoli first iteration of 142, Paragraph 55), wherein the first weatherproof connector (first iteration of 142) can be coupled and decoupled with a cable connector (88) of the first plurality of cable connectors (a first plurality of 68) when the first retractable sleeve is retracted.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention in Blackwell to include a weather seal on the cable connectors as taught by Natoli because without a proper seal, environmental elements can penetrate the cable connections causing problems with cellular communications (Natoli Paragraph 1).
Regarding claim 7, Blackwell in view of Natoli teaches the cellular tower plate connection system of claim 6.
Blackwell does not teach the cellular tower plate connection system wherein the second weatherproof connector comprises a second retractable sleeve wherein the second weatherproof connector can be coupled and decoupled with a cable connector of the second plurality of cable connectors when the second retractable sleeve is retracted
However, Natoli teaches a seal assembly for sealing an interface port on coaxial cables (Figure 9) wherein the second weatherproof connector (second iteration of 142) comprises a second retractable sleeve (second iteration of 142, Paragraph 55), wherein the second weatherproof connector (second iteration of 142) can be coupled and decoupled with a cable connector (68) of the second plurality of cable connectors (a 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention in Blackwell to include a weather seal on the cable connectors as taught by Natoli because without a proper seal, environmental elements can penetrate the cable connections causing problems with cellular communications (Natoli Paragraph 1).
Regarding claim 8, Blackwell in view of Natoli teaches (Blackwell Figures 2, 14, and 15) the cellular tower connection system of claim 7, wherein the radio plate assembly permits the second attachment mechanism (153) to secure the plurality of radio port connectors (50) to the matching plurality of radio ports of the radio system (40) after the first plurality of cable connectors (50) have been coupled with the plurality of cables (165).
Regarding claim 9, Blackwell teaches (Blackwell Figures 2, 4, and 5) the cellular tower connection system of claim 8 wherein the antenna plate assembly permits the first attachment mechanism (85) to secure the plurality of antenna port connectors (90) to the matching plurality of antenna ports of the antenna system (20) after the second plurality of cable connectors have been coupled with the plurality of cables (36).
Claims 2, 3, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Blackwell et al. (U.S. 8593828) in view of Natoli et al. (U.S. 9819170) as applied to claims 5 through 7, and in further view of Thomas et al. (U.S. Pub. 20160294170).
Regarding claim 2, Blackwell teaches a cellular tower plate connection system with all of the limitations in claim 1 as discussed above. 

However, Thomas teaches an electrical box (Figures 4, 8) wherein a first weather seal (a first iteration of 68) that protects a plurality of antenna port connectors (a first conduit 30, a first electrical wiring 31) and a matching plurality of antenna ports (a first access port 20) from weather when a first attachment mechanism (a first plurality of screws 84 and a first clamping ring 50) is engaged with a port system.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a weather seal in the modified invention of Blackwell in view of Natoli to protect the plurality of port connectors and matching ports as taught by Thomas because without a proper seal, environmental elements can penetrate the cable connections causing problems with cellular communications (Natoli Paragraph 1). 
Regarding claim 3, Blackwell in view of Natoli and Thomas teaches the cellular tower plate connection system of claim 2. 
Blackwell does not teach the cellular tower plate connection system further comprising a second weather seal that protects the plurality of radio port connectors and the matching plurality of radio ports from weather when the second attachment mechanism is engaged with the antenna system
However, Thomas teaches an electrical box (Figures 4, 8) further comprising a second weather seal (a second iteration of 68) that protects the plurality of radio port connectors (a second conduit 30, a second electrical wiring 31) and the matching 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a weather seal in the modified invention of Blackwell in view of Natoli to protect the plurality of port connectors and matching ports as taught by Thomas because without a proper seal, environmental elements can penetrate the cable connections causing problems with cellular communications (Natoli Paragraph 1).
Regarding claim 12, Blackwell in view of Natoli and Thomas teaches the cellular tower plate connection system of claim 11 as discussed above.  
Blackwell does not teach a cellular tower plate connection system further comprising a first weather seal that protects the plurality of antenna port connectors and the matching plurality of antenna ports from weather when the first attachment mechanism secures the plurality of antenna port connectors to the matching plurality of antenna ports of the antenna system
However, Thomas teaches an electrical box (Figures 4, 8) further comprising a first weather seal (a first iteration of 68) that protects the plurality of antenna port connectors (a first conduit 30, a first electrical wiring 31) and the matching plurality of antenna ports (a first access port 20) from weather when the first attachment mechanism (a first plurality of screws 84 and a first clamping ring 50) secures the plurality of antenna port connectors (first conduit 30, first electrical wiring 31) to the matching plurality of antenna ports (a first access port 20) of the antenna system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESUS E CANO whose telephone number is (571)272-3290. The examiner can normally be reached Monday - Thursday 7:30 am to 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez Cruz can be reached at (571)270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/J.E.C./Examiner, Art Unit 2845                                                                                                    
/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845